Citation Nr: 0723760	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 4, 2003, for 
the grant of service connection for fracture of the nose with 
residual septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to February 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

The Board notes that letters from the veteran subsequent to 
the January 2006 statement of the case do not contain any 
evidence that was not previously in the claims files prior to 
January 2006.


FINDINGS OF FACT

1.  An unappealed August 1988 rating action denied the 
veteran's claim for service connection for a fractured nose.

2.  A January 2000 Board decision denied the veteran's claim 
for service connection for a fractured nose based on there 
having been no new and material evidence submitted to reopen 
the veteran's claim.

3.  Following the January 2000 Board denial, no communication 
was received from the veteran until March 31, 2003.

4.  The March 31, 2003 statement from the veteran is 
considered a request to reopen his claim for service 
connection for fractured nose with residual septal deviation.




CONCLUSION OF LAW

The criteria for an effective date of March 31, 2003, and no 
earlier, has been met for the grant of service connection for 
fracture of the nose with residual septal deviation.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In this case the RO issued the appellant the required VCAA 
notice in March 2006, subsequent to denial of his claim and 
subsequent to the issuance of the statement of the case.  
Since there was no RO adjudication of the appellant's claim 
subsequent to the VCAA notice, there was notice error with 
respect to the timing of the notice.  In a recent decision by 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), the court held that all VCAA notice errors are 
presumed prejudicial, not just with regard to the first 
element notice.  Sanders v. Nicholson, No. 06-7001 at 13 
(Fed. Cir. May 16, 2007).  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id. at 13-14.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14. 

As shown below, this decision grants the veteran's claim to 
the extent possible, and explains why an effective date prior 
to the date awarded by this decision is precluded as a matter 
of law.  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Accordingly, any possible error in the VCAA notice 
is harmless to the veteran.

History

The veteran asserted at his August 2004 and July 2006 
hearings that he should be granted an effective date in 1988 
because the medical evidence presented in support of his 
claim was the same in 1988 as in 2003, when service 
connection was granted.  The veteran noted that the medical 
evidence upon which the April 2004 VA specialist based his 
favorable opinion was already on file in 1988.

The veteran first submitted a claim for service connection 
for a fractured nose in April 1988.  The RO denied the 
veteran's claim in an August 1988 rating action and the 
veteran was informed of the denial that same month.  The 
veteran did not submit a notice of disagreement and the April 
1988 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

The veteran again submitted a claim for service connection 
for a broken nose in July 1997.   The RO again denied the 
veteran's claim and the veteran appealed to the Board.  In a 
January 2000 decision the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a fractured nose 
and denied the veteran's claim.

Subsequent to the January 27, 2000 Board decision, letters 
discussing the nose fracture were received from the veteran 
on March 31, 2003 and August 4, 2003.

The March 2004 rating action on appeal determined that new 
and material evidence had been submitted and granted the 
veteran's claim for service connection for fracture of the 
nose with residual septal deviation.  The RO assigned an 
effective date of August 4, 2003, based on a letter received 
from the veteran that date.


Analysis

As noted above, the veteran maintains that he is entitled to 
an effective date in 1988.  However, the Board notes that as 
a matter of law, the veteran may not be granted an effective 
date prior to the January 27, 2000 Board denial.  In Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court held that when 
a rating decision is final, only a request for a revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of earlier effective dates.  A freestanding 
claim for earlier effective dates, once the appeal becomes 
final, attempts to vitiate the rule of finality. While the 
prior final decision in this case is a Board decision the 
same analysis is applicable.  The Board notes that the 
veteran has not asserted that there was CUE in the January 
27, 2000 Board decision.  Thus, any attempt to overcome 
finality of the January 27, 2000 Board decision by raising a 
freestanding claim must be dismissed.  

While the veteran has not asserted that there was CUE in the 
January 27, 2000 Board decision, the veteran has argued that 
CUE exists in the August 1988 rating decision.  However, an 
unappealed rating decision that has been reopened and 
adjudicated on the merits by the Board cannot be collaterally 
attacked through a CUE claim.  Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).  The January 2000 Board decision, while not formally 
reopening the August 1988 rating decision, addressed all the 
evidence of record and made, essentially, a merits 
determination.  Therefore, the August 1988 rating decision 
was subsumed in the January 2000 Board decision and is immune 
to a CUE challenge.  One cannot bring a CUE challenge to an 
RO decision once that decision has been reviewed on the 
merits and affirmed by the Board.  This rule was not affected 
by the enactment of 38 U.S.C.A. § 7111.  Donovan, 158 F.3d at 
1383 (stating that Section 7111 was "irrelevant" where the 
claimant was asserting CUE "only in [an RO] decision and not 
in the subsequent Board decisions").  

However, the Board does find that the veteran is entitled to 
an earlier effective date of March 31, 2003.  On that date 
the VA received a letter from the veteran requesting that his 
claim for service connection for sinusitis be reopened due to 
his nose being broken in service.  Considering all doubt in 
favor of the veteran, the Board finds that this letter may be 
construed as a request to reopen his claim for service 
connection for residuals of a nose fracture.

When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  In this case, the date of receipt of 
claim, is later than the date entitlement arose.   Following 
the January 27, 2000 Board denial of service connection a 
nose fracture, a claim to reopen was received on March 31, 
2003.   Accordingly, an earlier effective date of March 31, 
2003 for the grant of service connection for fracture of the 
nose with residual septal deviation is warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Subsequent to the January 27, 2000 Board decision, no 
communication was received from the veteran or his 
representative until the March 31, 2003 letter described 
above.  The veteran has made no assertions that he contacted 
VA between January 27, 2000 and March 31, 2003.   
Accordingly, there is no legal basis upon which to award an 
effective date prior to March 31, 2003 for service connection 
for fracture of the nose with residual septal deviation.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Based on the above, the Board finds that the veteran is 
entitled to an earlier effective date of March 31, 2003, and 
no earlier, for service connection for fracture of the nose 
with residual septal deviation.  




ORDER


An effective date of March 31, 2003, and no earlier, for the 
award of service connection for fracture of the nose with 
residual septal deviation is granted.



_________________________			
	_______________________
         SUSAN S. TOTH				                  
CHERYL L. MASON
       Veterans Law Judge			      Veterans Law 
Judge
 Board of Veterans' Appeals			 Board of Veterans' 
Appeals



		
	K. OSBORNE 
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


